Dear Mr. Pynes:
You have asked this office to advise whether a member of the Vernon Parish Police Jury may serve as a part-time deputy marshal for the City of Leesville and Ward One Marshal's Office. In response to your question, R.S. 42:63(D) is relevant and states:
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court.
While R.S. 42:63(D) prohibits one from holding elected office and employment in the same political subdivision, there is no prohibition where the positions are held within separate political subdivisions. R.S. 42:62(9) defines "political subdivision" as a parish, municipality, and any other unit of local government. The position of police juror is within the parish, while the employment contemplated is within the municipality; thus, the prohibition is inapplicable.
We conclude both positions may be held concurrently, absent any applicable city civil service rules to the contrary.
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY:_______________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:arg